Per Curiam.

Section 192 (subd. c, par. [2]) of the New York City Civil Court Act does not preclude consideration of a motion to increase the ad damnum clause above $3,000 on the merits, simply because the case was originally instituted in the Municipal Court and transferred automatically. (Cohen v. Bezold, 37 Misc 2d 1081; Dolce v. Cayuga Foundation Corp., 38 Misc 2d 1078.)
The order should be reversed, without costs, and motion remanded for determination on the merits.
Concur — Brown, Gulotta and Croat, JJ.
Order reversed, etc.